DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The present application has no Information Disclosure Statement present.
Claim Objections
Claim 3 is objected to because of the following informalities:  The word “close” on line 5 of the claim should be “closed “.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with antecedent issues.  A concept must be introduced in a claim with “a” or “an” antecedent before it can be referred to as “the” or “said” item. Below are a couple of examples:
Claim 5 recites the following  limitations: “the  first and the second cover” in line 2. 
Claim 7 recites the following  limitations: “sealing ring and sealing plug” are not introduced as components (e.g. a sealing ring and a sealing plug). 
There is insufficient antecedent basis for these limitations in the claims.  Correction is required throughout the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepard, et al. (US10512347 – 2018), hereafter referred to as Shepard et al..  The following reference drawing applies:
 
    PNG
    media_image1.png
    450
    688
    media_image1.png
    Greyscale

In regards to Claim 1: A dual-mode cup lid (1), wherein comprising a lid main body (2), a spout (64) is on said lid main body, a push button mechanism (93-95) used for opening or closing said spout, a direct drinking mouth is set on said lid main body (58), an elastic switching mechanism (61 connected to 10 – Item 61 is obviously meant to have elastic properties) used for opening or closing said direct drinking mouth also set on said lid main body.
In regards to Claim 10: (Currently Amended) A drinking cup, wherein comprising any one of said dual-mode cup lid of Claim 1. (Shepard, et al. – see rejection for Claim 1, Abstract for Shepard).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Shepard et al. (US10512347 B1) in view of Siegenthaler (WO2019154495A1), hereafter referred to as Siegenthaler.  The following reference drawing applies:

    PNG
    media_image2.png
    738
    1330
    media_image2.png
    Greyscale


Regarding Claim 2, Shepard et al. disclose the following: The dual-mode cup lid of Claim 1, 
However, Shepard et al. does not teach: a horseshoe-shaped pressure seat and a water outlet silicone , said bounce buckle is fixedly connected to said horseshoe-shaped pressure seat, when pushing said horseshoe-shaped pressure seat, said bounce buckle will drive said horseshoe-shaped pressure seat to move up and down through elasticity, thereby controlling the said water outlet silicone to leave or seal the said direct drinking mouth, in order to realize opening or closing of said direct drinking mouth.
Siegenthaler teaches: a horseshoe-shaped pressure seat and a water outlet silicone, said bounce buckle (24) is fixedly connected to said horseshoe-shaped pressure seat (234), when pushing said horseshoe-shaped pressure seat, said bounce buckle will drive said horseshoe-shaped pressure seat to move up and down through elasticity (Item 30 through 234) (Abstract), thereby controlling the said water outlet silicone to leave or seal the said direct drinking mouth (100), in order to realize opening or closing of said direct drinking mouth (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Direct Drinking Opening of Shepard et al. with the button actuated opening mechanism with bounce buckle as taught by Siegenthaler in order to efficiently open and close the direct mouth opening through a push button. 
Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of the reasons for the indication of allowable subject matter:
Claim 3 discloses the following - The dual-mode cup lid of Claim 2, wherein said bounce buckle comprises a buckle rod, a buckle shell, a hook and a buckle ring, said buckle rod is installed in said buckle shell, said buckle ring is installed at the bottom of said buckle shell, sliding slot is set in said buckle rod, said sliding slot has open position and close position, one end of said hook is on the said open position or close position, another end of said hook connects to said buckle ring, the upper end of said buckle shell connects to said horseshoe-shaped pressure seat. (Bold limitations make claim allowable if in independent form)
Claim 3 would be allowable for disclosing the following: , a hook, position, one end of said hook is on the said open position or close position, another end of said hook connects to said buckle ring,
See the following for the “bounce buckle” as disclosed by McNamara (US20180265266A1): 

    PNG
    media_image3.png
    720
    1332
    media_image3.png
    Greyscale

The following are teachings available in the relevant art used in this review: The dual-mode cup lid of Claim 2 (Shepard and Gillespie IVO Siegenthaler – See above 103 rejection in further view of McNamara, et al.(20180265266A1)), wherein said bounce buckle comprises a buckle rod (McNamara – 108), a buckle shell (McNamara, 104) and a buckle ring (McNamara, 136 – the ring is pictured as a spring in instant application), said buckle rod is installed in said buckle shell (see McNamara – assembly 16), said buckle ring is installed at the bottom of said buckle shell (McNamara - Bottom defined as towards one end of the assembly and provide a constant bias to keep the button pushed out), sliding slot is set in said buckle rod (McNamara - See slots in 118), said sliding slot has open position and close…the upper end of said buckle shell connects to said horseshoe-shaped pressure seat (See Siegenthaler, 208, 206, 24, 232, 230 – where 230 is horseshoe shaped pressure seat).
Based on the configuration of the instant application, where:
The user is choosing one of two flow paths for the instant container
Each flow path is controlled by a silicone valve that opens when pressure is applied
The “bounce buckle” is composed of the 4 elements disclosed in Claim 3 that performs the functions of a hook, a spring, a buckle rod and a shell that are attached in the disclosed manner to the disclosed surfaces.
These combination of features are considered to be allowable. 
Claims 4-9 are allowable because they depend on Claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses the following elements in the claim:
George (US20190283939A1) – all major components with button actuation to open valve.
Wu (JP213935U) – Disclosed springs, guide posts, O-ring, pressure valves, button actuation. 
Lee (US5957317) – Disclosed springs, guide posts, O-ring and multiple valves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                                                                                          
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733